Citation Nr: 1204870	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  11-10 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as  major depressive disorder and chronic adjustment disorder).   


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1980 to September 1983, as well as Army National Guard service from March 1998 to March 2005.      

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran provided testimony at an October 2011 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

Given the nature of the evidence, the Board has characterized the issue as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while serving in the Army National Guard, she was diagnosed with multiple psychiatric conditions, which were aggravated during subsequent periods of active duty training (ACDUTRA).  Specifically, she testified that she started seeking treatment for her conditions in approximately May 1998, a month after her husband tragically died.  See October 2011 hearing transcript.  

The Veteran's February 1998 National Guard enlistment physical examination is negative for complaints, treatment, or diagnoses of any psychiatric conditions.  However, thereafter the record demonstrates ongoing treatment for dysthymia and adjustment disorder in late August 1998; ongoing treatment for adjustment disorder in October 1998; a diagnosis of adjustment disorder with mixed anxiety and depressed mood in November 1998; and a history of depression in February 2002.  See VA outpatient treatment records dated August 1998 through February 2002.  

The Veteran performed multiple periods ACDUTRA and inactive duty training (INACDUTRA), from March 1998 to March 2005.  However, while the Veteran's  DA Form 4836 indicates that she served in the U.S. Army National Guard from March 1998 to March 2005, it is unclear as to which dates were considered ACDUTRA or INACDUTRA. The record demonstrates that between March 1998 and March 2002, the Veteran acquired 52 active duty points, but, further clarification as to which specific days were considered ACDUTRA and INACDUTRA is necessary prior to adjudication of the claim.  

As such, the RO/AMC must contact the Defense Financial and Accounting Services (DFAS) to obtain verification of the Veteran's duty status during the period of August 1998 through March 2005.  Specifically, DFAS should be requested to provide the specific dates of the Veteran's ACDUTRA for the aforementioned period.  38 C.F.R. § 3.159(c).     

The Veteran indicated that she served in the State of New York National Guard from late August 2002 to March 2005.  See October 2010 notice of disagreement. Thus, additional development is necessary in order to determine how many active duty points, if any, were acquired by the Veteran between August 2002 and March 2005, to include which days were considered ACDUTRA and INACDUTRA.  The claims file does not contain any records verifying the Veteran's service from the State of New York Adjutant General, nor does it show that the RO attempted to request and/or obtain such records.  Therefore, on remand, the RO/AMC must contact the New York Adjutant General and request verification of all periods of service performed by the Veteran.  Any requests should be documented in the claims folder, including any response, positive or negative.   

Accordingly, the case is REMANDED for the following actions:

1.  Verify all periods of Army National Guard service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA).  Specifically, verify the type of service performed by the Veteran in August 1998 to March 2005, and whether that service was ACDUTRA or INACDUTRA.  To the extent it is possible, verify the specific days of ACDUTRA.  Search all available repositories, to include the Adjutant General of the State of New York, in an attempt to locate the Veteran's complete service personnel records.  

The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing her of the steps taken to obtain the service personnel records, listing alternative sources, and requesting her to furnish any such records in her possession or to identify the possible location of such records.

2.  Upon completion of the above, contact DFAS to obtain verification of the Veteran's duty status during the period of August 1998 through March 2005.  Specifically, verify the specific dates of ACDUTRA performed by the Veteran from August 1998 to March 2005.  The claims folder should document the efforts made to obtain this information along with any response provided by DFAS.  

3.  Thereafter, readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


